MERIT DECISIONS WITHOUT OPINIONSMiscellaneous case. On respondents' motion to dismiss and motion to declare relator vexatious litigator. Motions granted. Yvette Barbara Baldwin-Nazarene is found to be a vexatious litigator under S.Ct.Prac.R. 4.03(B). Baldwin-Nazarene is prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. Any request for leave shall be submitted to the clerk of this court for the court's review.Relator's "inclusionary motion requesting the court to include additional address information for respondents and to include Fifth Third Bank Lease agreement of relator's property owned" denied as moot.Kennedy, J., concurs in granting respondents' motion to dismiss and denying relator's motion as moot but dissents from granting respondents' motion to find relator a vexatious litigator.